war& 1, 1959


Xonorabla 19. Lee O%anlel
Covernorof the Btste of Texaa
Austin,   Terai

Deer   Coremar     OQmlelr        oplnlonRoe.O-?uil
                                  Ret H.B. Ho. Z?O9held invalid
                                  beoauso 0r lnsurflolenoy or
                                  its eaptloa
         This IIIin tmwef to your letterof Pebnmry        14,   lQs9,
wbloh reada as lollorrs:
                 "I am ~rezwig to you LB. Ilo*69, re-
            latbq to oommon 8ohooldlatrlota,and desire
            to ask the r0ii0hg q\aetlone:
                                   0r
                    *sn the 0tipti0fi tu8 mu itaproda-
            ion8    are restriotti to Oertain mhool
                                               di8triots
            rgiletb Bill lt0d.r8emmre      generalana,
            it appearato me, *y apply to all sohool bi8-
            trlote.
                 *mill you pleaae kdvl80so whatheror not
            the oaptlonlr tp.erioim  to 1-t the pmmi8-
            iOM  or tbb Biu"'totb 8pOOiriO 8OhOOi di8-
            trlotr thereinde80ribed.w
          Yo&attaohed to this lettera aopy ot R.B. Ro. 809.
That;psrt of the captionOS the Bill in whlah we are lntere&eb
read8 as r0iim8:
                *AR J&T to vulldate,ratltf,approve, OOLF
                                       all levle8and as-
            firm and deolare enioroeable
                                        heretororemade by
            8essmenta OS ad oalorem tares
            oountyline independenteohool dietriots, part-
            ly situated io three or mare Oountfes, the super-
            vision of bald sot1001balnn looatsd in oountlelr
            having a population not l&i than 17,ooO nor more
            than 17,500,+* l "
Oovernorll.Loo OfDaniel,lhroh 1, 1939, me     8


          Eoimter,the boaJ or the Bill applierto       laeepeadent
loh001 dlstrlots in o0untles baringa~popalatlon
                                              ofY ccm 17,000to
17,500,and does not lmt its applloationto aouatyline lmlepend-
ent who01 distrlot8 a8 detined in the oeptlon. That part or the
body of the Bill with whioh m   are oonoerned ?Md8 a8 tollore:
               "Thatallle*iieandarrel8~nt8at      edva-
          loremtaxea beretoioremadebythe goternlaq
          body oi any independent sohool dlsitrlot,
                                                 la this
          State, in oountles hiariaga population0r not
          less than 8eventeenthouaaad (17,OOO)aad not
          mor% than 8%VOllt8Oll
                              thousand rive hundred
          (17,5OO),aooordlllgto the last preoedlngFed-
          eral &meu8, L7t in exoe88 of the ilait now pro-
          vided by law, whloh dre mid or uhenioroeable
          beaauee8uoh levies mx-e made and adopted by
          resolut%on,m&ion or other inrolrsl aotlon,
          lmtead of lx~viagbeen made by order as requlrd
          by the Stntnted of thi8 8tate; * * +&e eaoh and
          ail hereby validated, ratltied4 gpqrovod, oonfirm-
          ed, and deoiared enforceable,,      *
          ‘whether or not th.ls oaptlon1s ml’flolant 18 governed by
Artiole III, Seotlon 35, 0r the oonstltutionof rsxaa, whloh reads
as iollor8:
               Vo bill, (emept gumral approptiatl0a
          bflls, tdxhioh
                       may embraae t& varione subjeotr
          and aooounts,ror aad on aooouatof whioh aon-
          ey8 areapproprlated) &all oontalnmorethan
          on% subjeot. whioh shall be apre88ed io ittr
          title. But if any subjeotu&l1 be aabraoed
          In an not, whloh shall not be expressed in the
          title, swh aot shall be void only a8 to 80 auoh
          thereof,a8 8hall rrotbe 80 oxpre88e6."
          The attitude 0r the oourts of thlr Stat4 in resgardt0
Bills providing for mre than 1s e~lmmmd in the Caption18 well
stated lo tha oa3e of Rx parts Iieartdill(Ter. Or& App.) 3S S.W.
(24) 003, as roiiaprs:
               "AU laus passed by the Loglslatme Of
          this state otlanate in blils,  upon each of
          which mat appear a oaption or title, and
          aeotton 35, art. 3, 0r our Constitutionfor-
          bids that any bill, with oertain %XoeptiOM,
          shall oontaln pars than one subjeot, which
          shall be expreesed in ita title. It ha8 been
          held by the oourts that &en the express VW-
          biage o? auoh title iklts and raetrictethe
Gomraar U. Lee O*Danlel,Maroh 1, 19SOI Pago S


          purpose  oith8 blll,any attenpttolegl8lat.e
          otherwbeln azoh bllltarlant rmm the pur-
          pose presorlbed,18 in exoes*0r the leglsla-
          tlte parer, and that a law subjeot to this
          ooaplalnt 1s unOorurtltutlonal.m
          The purpose of thI8 oonstltutlonalprovlslon18 erpre8se6
in 39 Tex. fur. 77, as rOmYNI8:
               "It Is intendedto secure notlce to the
          legislatorsand the people, through suoh pub-
          lioationof leglslatlveprooeedlngsas 18
          usually amdo, of the subjeot, nature or oon-
          tents or each partloular bill, thus avoiding
          deoeptlon,misapprehensionand surprise in
          legislationand givingthose u%o are later-
          eated in a subjeot under oonsideratloaan op-
          ~a.xunlty tombe heard thereon, ii they so de-
              .-
          The Bill we have under oon8IderatIoaapplies to all school
distriotr ai this size, but the oaptlon 1Imtte the bill to county
line dietriots. me oaptlonwuld not, at the tlm the bill was
pending la tha I,++elature,have given not100 "to the le.egislators
and the people       0r th e l * * oonteat8a o r th e B ill, o r g iten
those who were interested*an opportualty to be heard thteorP, be-
oause those rho lived la sahool diPrt&otsthat ware nat on oountf
lIne8 oould not tell by read- the oaptioa that the Bill applied
to their distrlots.
          IIIthe -808 Of GiddlDg8 V8. 8an AntOnib, 47 %X. 528;
Adams vs. San AageioUater lbbrkeGo., 86 Tex. 485, 25 S.U. 605; and
uohey ~8. state, lZS Tex. Grim. hpp. 458, 59 S.U. (Ed) 406, a6 well
as in some other oases, the oaption OS the aot Iarolted was not sui-
tloientto oover the entirebody of the bill, and the 00~1% held
that the bill uas ~voldonly as to that part not aabraoeU In the
osptlon; but In t&me oases the part nat embraoed In the oaptlon
vas in eoparate seotlons and paragraphs, and, as said in the Arohey
ease, it wx~s*easily separablerrcm the other matters and things
naned in the title", ard when it was 8ttiOken out the bill was
still oomplete and lntelllgIble.
          In the bill we hsve under oonslderation,the part not
covered by the oaption is not "easily separablefrom the other nrat-
ters and th%ngs named in the title*. In fact, it mould be Imposs-
Ible to strike out that part OS the bill apply14 to distriota not
on couutJ lines and leave a bill that only applied to county line
dlstriOt8. Therefore, the entire aot wIl1 have to be held mid
for the reasons stated ln 25 R.C.L. 64C, as follOaa:
Qovernar W. Lee O*Danlol, Maroh 1, 1.939.Page 4


               *Xf M act ir broader than it8 title and
          the sub eot or obJeots not oovered by the title
          are so 1ntlmtely ootubeoted with the one lndi-
          oat& by the title tbertthe portion of the aot
          relating to thaa oahmt be rejeoted and leave a
          ocaplete and senslblo enaotmmt tiloh is oap-
          able of beiw +8xzo2ted, the ontlre aot wmt be
          held lmalld;
          The bill that we hsve limieroonslderntionIs airallar to
the one th?t was oonsldered In the case of Sutherlmd va. Board of
Trustees (Ter. Ct. Clv. App.) 261 S.T. 488. In that case the body
oi the bill oreated a now sohool distriot, includlnxparts of the
Agua Duloe dlstriot and the Rtxnber4 district, but &e oaptlon of
the bill, whluh attemptedto describe the telrltary  covered by the
new d&&riot, did not lnolnde the aSua Dulos and H-P     4 parts,
and the court refused to ~1l.m the rest oi the district to stand,
and sald:
               -Be conclude that tested by this rule ho
          part of the aot la enforooable tor any prpose,
          &tar the provlsioha lnoorporatlngyctrtsof
          iqpm buloe and ho. 4 dletrtots Into the propossd
          diatriots are sroluded, es they must be.*
           In the 08138of Texas-lacllslanaPower Co. vs. City of Far-
ppersvllle(Tex. Carw. &pp.) 67 S.rC..(Zd) 2?i5,In an'opinionby Judge
Sharp, it was held that an aot ahioh lnoreased the nrnaberof oltler
with the right to regulate utility ratea,  and also ohaaged the aoale
OS rates that oonld be okrged, ~98 Irnnlfd in its entirety beoanse
tlm oaptfon did not refer to ths ohi-ingedsoale oi rates, and the
oaurt held that the provisions of thr aot wore so intercpovon that
It oauld not let tie other psrts of the sot stand; and in this eon-
neotion lt said:
               '*rhoestabllahedrule a?pUoablo horc 38
          rerlsotedby the deoisionaof the various oourts
          la oorreotlg  s&ted ln JAwia* Suthsrlmd, Stat-
          utory Construotlon(2d Ed.) ~51. 1, sea. 306, as
          f3llows: ‘xi, by etriki~ out a void exoeption,
          proviso or other restrictiveolause tk;sratvain-
          der, by reason of its generality,w~llh~lve a
          broader mops as to sub cot or terrltorp, its op-
          eration is not la aooord tii=hthe legislativein-
          teat, am3 the whole would be affected and made
          void by the Invalidityof zuoh pqrt**.
          Our an8wer to your qgestl0Cs is t!l3tit iS Out 0plniOll
tbst beoause of the insuffioieaoyof it& caption this Bill you heve
Oovemtor U. Ime O'Ikmlel, Maroh 1, 1939, Faga S


referred to 08, H.B. Ho. eO0, la entirely vold and invalid.

                                    Yours very truly




5CR:M